                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRIAN DAVID HILL,                                 )
                         Petitioner,              )
                                                  )
                v.                                )                      NOTICE
                                                  )        Case Number: 17CV1036/13CR435‐1
UNITED STATES OF AMERICA,                         )
                    Respondent.                   )


        The Magistrate Judge’s Order and Recommendation in the above‐entitled action has been filed
and entered upon the docket in this case. Pursuant to Fed. R. Civ. P. 72(b), 6(a), and 6(d), objections to
the Magistrate Judge’s Order and Recommendation in this case must be filed and served by Monday,
November 4, 2019 for those parties who receive this notice via CM/ECF and Thursday, November 7, 2019
for those parties who receive this notice via postal mail.

        Rule 72(b), Fed. R. Civ. P. provides in pertinent part: (b) Dispositive Motions and Prisoner Petitions.
                                                      ***
        Within 14 days after being served with a copy of the recommended disposition, a party may serve
        and file specific written objections to the proposed findings and recommendations. A party may
        respond to another party’s objections within 14 days after being served with a copy. Unless the
        district judge orders otherwise, the objecting party must promptly arrange for transcribing the
        record, or whatever portion of it the parties agree to or the magistrate judge considered
        sufficient.

        You are hereby notified that unless written objections to the Magistrate Judge’s Order and
Recommendation are served and filed as provided in the federal rules, the District Judge shall enter an
appropriate order or judgment but need not make a de novo review of the Magistrate Judge’s Order and
Recommendation. Therefore, if you fail to serve and file objections within the time limitation provided
by the rules, as computed in this notice, you may waive your right to question on appeal the substance of
the Order and Recommendation of the Magistrate Judge accepted by the District Judge.

        If you are a CM/ECF participant in the above‐captioned case, you have been served with the
Magistrate Judge’s Order and Recommendation by a Notice of Electronic Filing. Non‐CM/ECF
participants have been mailed a copy of this Notice and the related Magistrate Judge’s Order and
Recommendation on 10/21/2019. For a listing of parties served, refer to this document’s Notice of
Electronic Filing.

                                                           John S. Brubaker, Clerk

                                                           By: /s/Leah J. Garland
                                                                  Deputy Clerk




          Case 1:13-cr-00435-TDS Document 211 Filed 10/21/19 Page 1 of 1
